*207Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John D. Brantley appeals the district court’s orders dismissing his cases as barred by the Rooker-Feldman doctrine.* On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Brantley’s informal brief does not challenge the basis for the district court’s disposition, Brantley has forfeited appellate review of the court’s order. Accordingly, we deny Brantley’s “motion to pass and award judgment” and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 D.C.Cir. v. Feldman, 460 U.S. 462, 482, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413, 416, 44 S.Ct. 149, 68 L.Ed. 362 (1923).